DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16, drawn to an apparatus for providing B0 field for a MRI system, classified in A61B 5/055.
II. Claims 17-27, drawn to a method of manufacturing an apparatus, classified in H01F 41/0266.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the magnet structure of group I can be manufacture by a different process that does not require the steps of “placing a magnetic metal alloy powder in an annular volume between an outer cylindrical tube and an inner cylindrical tube; applying a magnetic field to the magnetic metal alloy powder while compressing the magnetic metal alloy powder; bonding the magnetic metal alloy powder to form at least a part of the ferromagnetic cylindrical shell; magnetizing the ferromagnetic cylindrical shell to have an angularly varying magnetization orientation; partitioning the ferromagnetic cylindrical shell into a first plurality of ferromagnetic rings”. Other known process can be used depending on the magnet material and magnet type, for example, metal casting, plastic extrusion, powder metallurgy, single touch, double touch, electric current, sintering, calendaring etc.  
A telephone call was made to Sara C.C. Schlotter on 09/5/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866